Citation Nr: 1105459	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for right shoulder impingement syndrome.

2.  Entitlement to an initial compensable evaluation for 
psoriasis.

3.  Entitlement to an evaluation in excess of 10 percent for 
vascular tension headaches, from February 11, 2004.

5.  Entitlement to an evaluation in excess of 30 percent for 
intermittent explosive disorder with major depression, from June 
13, 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from May 1997 to September 2001.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from August 2001 and April 2005 rating decisions by 
Department of Veterans Affairs (VA) Regional Offices (RO).  The 
issues on appeal were previously before the Board in July 2009 at 
which time they were remanded for additional development. The 
claims are again before the Board for additional appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a July 2009 decision, the Board remanded the claims at issue 
for VA examinations to determine the severity of the service-
connected disabilities on appeal.  The record reflects that the 
Veteran attended VA examinations for his skin and psychiatric 
disabilities in November 2009.  A November 2010 VA Form 21-0820 
(Report of General Information) shows that the Veteran was a no 
show for his VA joints and neurological examinations and there is 
no evidence that he provided a reason as to why he failed to 
attend such examinations.  However, in reviewing the RO's October 
2009 compensation and pension examination request and a letter 
sent to the Veteran regarding the scheduling of various VA 
examinations, the Board is unable to ascertain if the Veteran was 
ever scheduled for and duly notified of his appointment for his 
VA joints and neurological VA examinations.  Therefore, the Board 
finds that the RO should again arrange for the Veteran to undergo 
VA examinations for his service-connected right shoulder and 
headache disabilities.  
In a July 2009 remand, the Board indicated that the Veteran had 
been receiving ongoing treatment for his service-connected 
disabilities at VA outpatient facilities but that the record did 
not contain any treatment records since 2005 for his right 
shoulder, psoriasis, or headache disabilities or since 2006 for 
his intermittent explosive disorder.  As a result, the Board 
directed that an attempt should be made to locate and associate 
with the Veteran's claims any such records.  However, in 
reviewing the claims file, the Board does not show that the RO 
made any attempts to locate and associate with the claims file 
any pertinent ongoing VA treatment records.  Significantly, the 
Board observes that the Veteran's November 2009 VA mental health 
examination report shows that he reported receiving outpatient 
treatment from 2005 until the present.  Therefore, given the 
foregoing, the Board finds that compliance with the July 2009 
remand has not been accomplished.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).   
Where the remand orders of the Board are not fully implemented, 
the Board itself errs in failing to insure compliance.  As such, 
the Board finds that this case is not ready for appellate review 
and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his right 
shoulder impingement syndrome and psoriasis 
since service, for his vascular tension 
headaches since February 2004, and for his 
intermittent explosive disorder since June 
2005.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the Veteran, including inpatient or 
outpatient treatment records from VA's Tulsa 
Outpatient Clinic and any other pertinent VA 
medical facility. 

2.  The Veteran should then be afforded a VA 
examination by the appropriate specialist to 
determine the current nature, extent and 
severity of his service-connected right 
shoulder disability.

The examination should include findings as to 
functional impairment manifested, and 
specifically with regard to whether there is 
less movement than normal, more movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of 
disuse, painful motion, and functional loss 
of use, in addition to findings pertaining to 
right shoulder ranges of motion and any other 
right shoulder impairment.  All necessary 
tests should be performed and all findings 
and the reasons therefore, are to be set 
forth on the examination report.

The claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should be provided 
a full copy of this remand, and he or she is 
asked to indicate that the claims file has 
been reviewed.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the Veteran's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.  Please also discuss the rationale 
of all opinions provided.

3.  Schedule the Veteran for a VA examination 
by the appropriate to determine the current 
nature and extent of his service-connected 
vascular tension headaches.  The examiner 
should specifically comment on the frequency 
and duration of the headaches, whether they 
are prostrating, and whether they are 
productive of severe economic inadaptability.

The claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should be provided 
a full copy of this remand, and he or she is 
asked to indicate that the claims file has 
been reviewed.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the Veteran's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.  Please also discuss the rationale 
of all opinions provided.

4.  The Veteran should be afforded a VA 
examination by a dermatologist to determine 
the current nature and extent of his service-
connected psoriasis. The examiner should 
specifically address the following:

a) the percentage of the entire body and 
percentage of exposed areas affected; and

b) the type of treatment in the last 12- 
month period, with specific notation of any 
systemic therapy (i.e., corticosteroids or 
other immunosuppressive drugs) and the 
duration of the therapy.

The claims folder should be made available to 
the examiner in conjunction with the 
examination. T he examiner should be provided 
a full copy of this remand, and he or she is 
asked to indicate that the claims file has 
been reviewed.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the Veteran's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.  Please also discuss the rationale 
of all opinions provided.

5.  Schedule the Veteran for a VA examination 
by the appropriate to determine the current 
nature and extent of his service-connected 
intermittent explosive disorder with major 
depression.  The examiner should describe the 
nature and extent of the Veteran's present 
service-connected intermittent explosive 
disorder with major depression, 
identification of all psychiatric diagnoses 
found, the nature and degree of psychiatric 
symptoms present, and assignment of a global 
assessment of functioning (GAF) score.

The claims folder should be made available to 
the examiner in conjunction with the 
examination. The examiner should be provided 
a full copy of this remand, and he or she is 
asked to indicate that the claims file has 
been reviewed. The examiner should review the 
results of any testing prior to completion of 
the report and should detail the Veteran's 
complaints and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder. Please also discuss 
the rationale of all opinions provided.

6.  The Veteran is hereby advised that failure 
to report for a scheduled VA examination, 
without good cause, could result in adverse 
consequences, to include denial of his claim.  
See 38 C.F.R. § 3.655 (2010).

7.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


